Citation Nr: 1136419	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-13 276	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to an initial rating higher than 10 percent for residuals of a recurrent right ankle sprain.  

4.  Entitlement to an initial rating higher than 10 percent for migraines.  

5.  Entitlement to an initial rating higher than 10 percent for major depressive disorder.  

6.  Entitlement to an initial compensable rating for chronic low back strain.  

7.  Entitlement to an initial compensable rating for bilateral pes planus and plantar fasciitis.  

8.  Entitlement to an initial compensable rating for a cesarean section scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from July 2001 to February 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 decision of the Department of Veterans Affairs (VA) Resource Center in Huntington, West Virginia.  The Regional Office (RO) in St. Petersburg, Florida, certified the appeal to the Board.

The Board is remanding the claim.


REMAND

In her April 2008 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  This type of hearing is often referred to as a Travel Board hearing.  See 38 C.F.R. § 20.704 (2010).  The Board also, incidentally, routinely conducts videoconference hearings with the Veteran at the RO and the presiding judge sitting at the Board's offices in Washington, DC, rather than in person at the RO.  See 38 C.F.R. § 20.700(e).

The Veteran's representative more recently reiterated this Travel Board hearing request in his September 2011 Appellant's brief.  This hearing therefore must be scheduled before deciding this appeal.  38 C.F.R. § 20.700(a).

Accordingly, the claims are REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity (or a videoconference hearing if the Veteran would be amenable to having this alternative hearing before the Board, instead).  Notify her and her representative of the date, time and location of the hearing.  Put a copy of this letter in the claims file.  If she changes her mind and elects not to have a hearing, or fails to report for the hearing on the date it is scheduled, also document this in the claims file.

The appellant has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


